USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 1 of 16




                  EXHIBIT A
          USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 2 of 16




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22531623
Notice of Service of Process                                                                            Date Processed: 01/07/2021

Primary Contact:           Rita Slager
                           SunCoke Energy
                           1011 Warrenville Rd
                           Ste 600
                           Lisle, IL 60532-0904

Electronic copy provided to:                   Sarah Albert

Entity:                                       SunCoke Energy, Inc.
                                              Entity ID Number 3734261
Entity Served:                                SunCoke Energy, Inc.
Title of Action:                              Michael Baker vs. Suncoke Energy, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Lake County Superior Court, IN
Case/Reference No:                            45D10-2101-PL-000006
Jurisdiction Served:                          Indiana
Date Served on CSC:                           01/07/2021
Answer or Appearance Due:                     23 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Katherine M. Moore
                                              765-482-0110

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                             45D10-2101-PL-000006                                       Filed: 1/4/2021 3:26 PM
                                                                                                           CIerM
USDC IN/ND case 2:21-cv-00044-TLS-APR        document
                            Lake Superior Court,              1-1
                                                 Civil Division 6 filed 01/28/21 page 3 of Lake
                                                                                           16 County, Indiam


 STATE OF INDIANA                              )                      IN THE LAKE                                                 COURT-                ...
                                               ) SS:
 COUNTY OF LAKE                                1                      CAUSE NO.                        45D10-2101-PL-000006


 MICHAEL BAKER,

                                   Plaintiff,

            V.


 SUNCOKE ENERGY, INC.,
 INDIANA HARBOR COKE COMPANY
 L.P. dba ARCELORMITTAL, and
 ARCELORMITTAL USA LLC,

                                   Defendants.


                                                               SUMMONS
 THE STATE OF INDIANA TO DEFENDANT:                                   SunCoke Energy, Inc.
                                                                      c/o CT Corporation System, Registered Agent
                                                                      135 N. Pennsylvania Street, Suite 1610
                                                                      Indianapolis, IN 46204

            You have been sued by the person(s) named "plaintiff', in the court stated above.

             The nature of the suit against you is stated in the complaint which is attached to this summons. It also states the demand which the
 plaintiff has made against you.

            You must answer the complaint in writing, by you or your attorney, within thventy (20) days, commencing the date a$er you receive
 this summons, (you have twenty-three (23) days to answer if this summons was received by mail), or judgment will be entered against you for
 what the plaintiff has demanded.

            If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you inust assert it in your written
 answer.

             The following manner of service of summons is hereby designated: * If niy mail, staniped addressed envelope witli return receipt
 attached to be prepared by attorney.
              1/5/2021
 Date ..................................... 2021                                             SERVICE BY CERTIFIED MAIL


 Katherine M. Moore, 35317-49

                    Attorney for Plaintiff

 PARR RICHEY FRANDSEN PATTERSON KRUSE LLP
 225 West Main Street
 P. O. Box 668
                                                                                                          •    .-..        -..              `       1
 Lebanon,IN 46052
 Telephone:        765-482-0110
                                                                                                                           KP     N
                                                                                 ....................................................
                                                                                 Clerk of ........................Court of Lake
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 4 of 16


                                                                               RETURN ON SERVICE OF SUMMONS

                     I hereby certify that I have served the within summons:

              (1)           By delivering a copy ofthe Smumons and a copy of the coinplaint to the defendant. ................................ .........
 .................................................................................................... on the ......... day of ................................, 20........

               (2)           By leaving a copy of the Summons and a copy of the complaint at ...............................,:........ .......................
 .................................................................................. the dwelling place or usual place of abode of the said defendant, with a
 person of suitable age and discretion residing therein, nainely ................................................................................................
 ............ ............................................................... ......................................... ........................................... ............
                     (3)                  ................................................................................................................................................

 Sheriff's Fees: .............................                                                               .............................................................................
                                                                                                             Sheriff of Lake County, Indiana
 Additional . . . . . . . . .. . . . . . . .. . .. . . . . . . . .. . . ..
                                                                                                             By: .......................................:..............................


                                                                                CLERK'S CERTIFICATE OF MAILING

              I hereby certify that on the ........... day of ..................................................... 20........., I mailed a copy of this summons
 and a copy of the complaint to the defendant. ......................................................................................................................
 by .................... mail, requesting a return receipt, at the address furnished by the plaintiff.


 Dated ........................................... 20..........                                              Clerk of the ........................ Court of Lake County




                                                                             RETURN ON SERVICE OF SUMMONS BY MAII,

                     I hereby certify that the attached return receipt was received by me sliowing that the sunnuons and a copy of the complaint mailed to

 defendant ......................................................................................... was accepted by the defendant on the ................. day of

 ................................................. 20................

                     I hereby certify that the attached retum receipt was received by me sliowing that the summons and a copy of the complaint was

 returned not accepted on the ................. day of ......................................., 20..........

                     I hereby certify that the attached return receipt was received by me showing that the summons and a copy of the complaint mailed to

 defendant....................................................................................... was accepted by ....................................................

 (Age) ................... on behalf of said defendant on the .................. day of ................................................, 20.......



                                                                                                             ...............................................................

                                                                                                             Clerk of the ..................... Court of Lake County



                                                                                    SERVICE ACKNOWLEDGED

                     A copy of the within summons and a copy of the complaint attached thereto were received by me at .........................

                     ..................................................... this .................. day of ........................................................, 20.



                                                                                                                     ......................................................................

                                                                                                                                                     Signataere ofDefendant

 1590136
                                              45D10-2101-PL-000006                               Filed: 11412021 3:26 PM
r.     v
                                                                                                                    CIerM
     USDC IN/ND case 2:21-cv-00044-TLS-APR        document
                                 Lake Superior Court,              1-1
                                                      Civil Division 6 filed 01/28/21 page 5     of Lake
                                                                                                     16 County, Indian;


      STATE OF INDIANA                )                IN THE LAKE                      COURT
                                      ) SS:                              45D10-2101-PL-000006
      COUNTY OF LAKE                  )                CAUSE NO.


      MICHAEL BAKER,                                   )

                              Plaintiff,               )

             ►V


      SUNCOKE ENERGY, INC.,
      INDIANA HARBOR COKE COMPANY
      L.P. dba ARCELORMITTAL, and
      ARCELORMITTAL USA LLC,

                               Defendants.


                             APPEARANCE BY ATTORNEY IN CIVIL CASE

                                           Party Classification: Initiating

      1.     The undersigned attorney and all attorneys listed on this form now appear in this case for
             the following party:

                                               Plaintiff Michael Baker

      2.     Applicable attorney information for service as required by Ind. Trial Rule 5(B)(2) and for
             case information as required by T.R. 3.1 and T.R. 77(B):

                  Michael L. Schultz, 20361-49                   Katherine M. Moore, 35317-49
                  PARR RICHEY FRANDSEN                           PARR RICHEY FRANDSEN
                  PATTERSON KRUSE LLP                            PATTERSON KRUSE LLP
                  251 North Illinois Street, Suite 1800          225 West Main Street
                  Indianapolis, IN 46204                         P. O. Box 668
                  Telephone: (317) 269-2500                      Lebanon, IN 46052
                  Facsimile:     (317) 269-2514                  Telephone:    (765) 482-0110
                  Email: mschultz@parrlaw.com                                  (317) 269-2509
                                                                 Facsimile:    (765) 483-3444
                                                                 E-mail:       kmoore@parrlaw.com

      3.     All parties are shown in the caption above.

      4.     Case Type:        PL
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 6 of 16


 5.       I will not accept service by fax.

6.        If this case involves support issues, social security numbers are: N/A

 7.       To my knowledge, there are no related cases.

8.        Counsel is aware of no other information required by local rule.


                                         PARR RICHEY FRANDSEN PATTERSON
                                         KRUSE LLP

                                         Attorneys for Plaintiff



                                         By     /s/ Katherine M. Moore
                                                Katherine M. Moore, 35317-49


1590134
                             45D10-2101-PL-000006                                       Filed: 114/2021 3:26 PM
                                                                                                           Clerl+
USDC IN/ND case 2:21-cv-00044-TLS-APR        document
                            Lake Superior Court,              1-1
                                                 Civil Division 6 filed 01/28/21 page 7 ofLake
                                                                                            16 County, Indian;


 STATE OF INDIANA                )              IN THE LAKE                          COURT
                                     SS:                            45D10-2101-PL-000006
 COUNTY OF LAKE                -)               CAUSE NO.


 MICHAEL BAKER,                 _-

                        Plaintiff; -

        v.                   -=-

 SUNCOKE ENERGY, INC.;-
 INDIANA HARBOR COKE _COMPANY
 L.P. dba ARCELORMITTAL, and
 ARCELORMITTAL USA LLC,

                        Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Michael Baker, by counsel, respectfully submits his complaint for damages and

 demand for jury trial against defendants SunCoke Energy, Inc., Indiana Harbor Coke Company

 L.P. dba Arcelormittal, and Arcelormittal USA LLC, and states as follows:



                                           Nature of the Case

                This is an action at law and equity for damages by Plaintiff, Michael Baker

 (hereinafter "Baker" or "Plairitiff'), against Defendants SunCoke Energy, Inc. ("SunCoke"),

 Indiana Harbor Coke Company L.P. dba Arcelormittal ("Indiana Harbor"), and Arcelormittal

 USA LLC ("Arcelormittal") (collectively, "Defendants"), for injury to his person, income, and

 property caused by Defendants' wrongful acts.

        2.      Plaintiff brings this action pursuant to the Americans with Disabilities Act of

 1990 ("ADA"), 42 U.S.C. §12101, et seq., 104 Stat. 327 (1990) (Pub. L. 101-336), as amended

 by the ADA Amendments Act of 2008 (Pub. L. 110-325), and also pursuant to the Age
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 8 of 16


 Discrimination in Employment Act of 1967 ("ADEA"), 29 U.S.C. §621, et seq., as amended, and

 also pursuant to 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991, and also

 pursuant to the Indiana common law doctrine of retaliatory discharge in violation of public

 policy. Plaintiff reserves the right to assert other and/or different legal theories as may be

 appropriate following a reasonable opportunity to conduct discovery in this matter.

         3.     Because Defendants' actions against Plaintiff were taken with actual malice

 and/or reckless indifference to Plaintiff's federally protected rights, Defendants are subject to an

 award of punitive damages pursuant to 42 U.S.C. §1981a(b)(1).



                                       Jurisdiction and Venue

         4.      At all relevant times Plaintiff performed work for Defendants at their business

 location at 3210 Watling Street, East Chicago, Lake County, Indiana and Defendants routinely

 conducted business throughout the State of Indiana, including Lake County. All the events

 giving rise to this cause of action occurred within or related to the employment relationship

 between Plaintiff and Defendants. This Court has subject matter jurisdiction over all claims and

 personal jurisdiction over the parties, and venue is proper in this Court.



                                                 Parties

         5.      Plaintiff was at all times relevant to this suit a citizen of Merrillville, Lake

 County, Indiana.

         6.      SunCoke is a foreign for-profit corporation organized in Delaware with its

 principal office address listed with the Indiana Secretary of State's office as 1011 Warrenville

 Road, Suite 600, Lisle, Illinois, 60532. SunCoke's registered agent for service of process in



                                                    2
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 9 of 16


 Indiana is CT Corporation System, 135 N. Pennsylvania Street, Suite 1610; Indiariapolis, IN

 46204.                                                                                 ; - --

          7.      Indiana Harbor is a foreign limited partnership organized in Delaware with its--

 principal office address listed with the Indiana Secretary of State's office at -1011 Warrenville

 Road, Suite 600, Lisle, Illinois, 60532. Indiana Harbor's registered agent for:service of process

 in Indiana is CT Corporation System, 135 N. Pennsylvania Street, Suite 1610, Indianapolis, IN

 46204.

          8.      Arcelormittal is a foreign for-profit limited liability company organized in

 Delaware with its principal office address listed with the Indiana Secretary of State's office as

 One South Dearborn, Chicago, IL 60603. Arcelormittal's registered agent for service of process

 in Indiana is CT Corporation System, 334 N. Senate Ave., Indianapolis, IN 46204.

          9.      SunCoke, Indiana Harbor, and Arcelormittal currently operate or used to operate a

 business located at 3210 Watling, East Chicago, IN 46312, where Plaintiff was employed.



                                              Factual Allegations

          10.     At all times relevant to this Complaint, Plaintiff was an "employee" of

 Defendants within the meaning of the ADA and the ADEA.1

          11.     At all times relevant to this Complaint, Defendants were each an "employer"

 within the meaning of the ADA and the ADEA.

          12.     Plaintiff began working for Defendants on or about the summer of 2002.




 1 Plaintiff has various docuinents from his former employer; soine state the company is SunCoke, soine state the
 company is Indiana Harbor (which documents also contain the business name Arcelormittal), and other documents
 indicate the company is Arcelormittal USA. Accordingly, SunCoke, Indiana Harbor, and Arcelormittal are all
 named as Defendants herein.
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 10 of 16


        13.     In 2013, Plaintiff was involved in a serious incident when he was struck by a train

 while acting in the course and scope of his employment with Defendants. .

        14.     As a result of the 2013 incident, Plaintiff sustained serious injuries which tequired

 him to have two surgeries and a substantial amount of inedical care.

        15.     As a result of the 2013 incident, Plaintiff was placed on leave: At that time;

 Plaintiff was employed as a machine operator, which was a sedentary position.

        16.     In July 2016, Plaintiff was released by his medical providers with permanent

 restrictions for sedentary work.

        17.     Plaintiff requested a reasonable accommodation for his disability.

        18.     Despite being on notice of Plaintiff's reasonable accommodation request,

 Defendants denied Plaintiff a reasonable accommodation.

        19.     Defendants previously made similar accommodations for other individuals with =

 lifting restrictions but denied the same accommodation to Plaintiff.

        20.     Defendants terminated Plaintiff's employment effective February 8, 2019.

        21.     At all times relevant to this Complaint, Plaintiff's work performance met or

 exceeded Defendants' legitimate expectations and Plaintiff was fully qualified for his and other

 positions with Defendants.

        22.     At the time Defendants terminated Plaintiff's employment, Plaintiff was over the

 age of 40.

        23.     Due to his age, Plaintiff was subjected to less favorable working conditions as

 compared to similarly-situated younger employees.




                                                  4
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 11 of 16


        24.      Defendants had or have a practice of terminating employees over the age of 40

 and replacing them with employees younger than 40 in order to avoid paying benefits-and to hire         .

 young employees they can pay less.

        25.      Plaintiff timely filed a Charge of Discrimination against Defendants with the-U.S: _

 Equal Employment Opportunity Commission ("EEOC"). The Charge generally included

 allegations of discrimination and retaliation in violation of the ADA and the ADEA.

        26.      Plaintiff has received a Notice of Right to Sue from the EEOC. This Complaint is

 timely filed.

         27.     As a direct and proximate result of Defendants' unlawful, malicious, willful,

 retaliatory and discriminatory actions, Plaintiff has suffered lost wages, salary, employment

 benefits, related financial losses, physical pain and suffering, and emotional distress.



                         Count I: Discrimination in Violation of the ADA

         28.     Plaintiff incorporates paragraphs 1-27 of his complaint as if fully set forth herein.

         29.     At all times relevant, Plaintiff was a qualified individual with a disability within

 the meaning of the ADA, Defendants regarded Plaintiff as disabled, and Plaintiff had a record of

 having an impairment that substantially limited one or more of his major life activities, of which

 Defendants were aware.

         30.     Defendants failed and refused to make or even consider reasonable

  accommodations for Plaintiff and ultimately terminated his employment because of his

 disability, his record of disability, and/or his perceived disability.

         31.     Plaintiff was at all relevant times capable of performing the essential functions of

  his position with Defendants with or without accommodation.



                                                    5
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 12 of 16


        32.     As a result of Defendants' wrongful, intentional, willful and wanton actions and

 omissions described herein, Plaintiff has suffered loss of income and benefits, severe emotional

 distress, and other significant injury to both his properry and his person.



                            Count II: Retaliation in Violation of ADA

        33.     Plaintiff incorporates paragraphs 1-32 of his complaint as if fully set forth herein.

        34.     Plaintiff engaged in conduct protected by the anti-retaliation provisions of the

 ADA codified at 42 U.S.C. §12203.

        35.     Defendants retaliated against Plaintiff for having engaged in protected conduct,

 including, without limitation, for filing a workers' compensation claim and/or for him having

 sought accommodation for his known disabilities or for otherwise exercising his rights under the

 ADA.

        36.     As a result of Defendants' wrongful, intentional, willful and wanton actions and

 omissions described herein, Plaintiff has suffered loss of income and benefits, significant

 emotional distress, and other significant injury to both his property and his person.



     Count III: Retaliatory Discharge in Violation of Public Policy ("F'rampton Claim")

         37.    Plaintiff incorporates paragraphs 1-36 of his complaint as if fully set forth herein.

         38.    Plaintiff suffered a work-related injury which he reported to Defendants and for

 which he sought compensation from his employer.

         39.    Defendants retaliated against Plaintiff because of his exercise of his statutorily-

 conferred personal right to seek compensation for a work-related injury, and/or to prevent him

 from making such a claim.



                                                   .2
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 13 of 16


          40.      As a result of Plaintiff's injuries sustained in the workplace, Defendants were

 required to make a number of improvements and changes in the workplace to prevent-further

 injuries like those sustained by Plaintiff.

          41.      Defendants terminated Plaintiff to retaliate against him for reporting and seeking

 compensation for a workplace-injury that ultimately required Defendants to make costly                    -   == -- :

 improvements and changes to their workplace.

          42.      As a direct and proximate result of Defendants' retaliatory and discriminatory

 actions, Plaintiff has suffered loss of income and benefits, severe emotional distress, and other

 significant injury to both his property and his person.



                           Count IV: Discrimination in Violation of ADEA

          43.      Plaintiff incorporates paragraphs 1-42 of his complaint as if fully set forth herein.

          44.      At all relevant times and at the time he was terminated, Plaintiff was over the age

 of 40.

          45.      Defendants discriminated against Plaintiff because of his age, including, without

 limitation, by:

                   A.     Refusing to provide him the reasonable accommodation he requested;

                   B.      Providing accommodations to younger employees with a similar or same

                          disability as Plaintiff; and

                   C.     Terminating Plaintiff's employment.

          46.      As a direct and proximate result of Defendants' retaliatory and discriminatory

 actions, Plaintiff has suffered loss of income and benefits, significant emotional distress, and

 other significant injury to both his property and his person.



                                                     VA
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 14 of 16


                    Count V: Race Discrimination in Violation of 41 U.S.C. § 1981

        47.     Plaintiff incorporates paragraphs 1-46 of his complaint as if fully set forth herein: ~        ,

        48.     Plaintiff, who is African American, was treated less favorably than other

 employees of Defendants because of his race. This unlawful discrimination included, without              -.       ---   °

 limitation: (a) failing to provide Plaintiff with a reasonable accommodation- for his disability,

 and (b) terminating his employment.

        49.     As a direct and proximate result of Defendants' retaliatory and discriminatory

 actions, Plaintiff has suffered loss of income and benefits, significant emotional distress, and

 other significant injury to both his property and his person.



                                          Relief Requested

        WHEREFORE, Plaintiff, by counsel, respectfully requests the following relief:

        A.      Special damages, including, but not limited to, wages, salary, employment

                benefits, and other compensation denied or lost due to Defendants' above-

                described actions;

        B.      Backpay, interest on backpay, and all other relief authorized by 42 U.S.C. 2000e-

                5(g)

        C.      Interest on the amount awarded as special damages calculated at the prevailing

                rate, including both pre- and post judgment interest where appropriate;

        D.      Compensatory damages;

        E.      Liquidated and/or punitive damages as appropriate;

        F.      Damages to compensate Plaintiff for mental anguish and emotional distress;

        G.      Reasonable attorneys' fees, expert witness fees, and other costs of this action; and



                                                   :
USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 15 of 16


           H.     All other just and proper relief to which Plaintiff is entitled.



                                          Respectfully submitted,


                                          By      /s/ Katherine M. Moore
                                                  Michael L. Schultz (20361-49)
                                                  Katherine M. Moore (35317-49)
                                                  PARR RICHEY FRANDSEN PATTERSON KRUSE LLP
                                                  251 N. Illinois Street, Suite 1800
                                                  Indianapolis, IN 46204
                                                  Telephone:      (317) 269-2500
                                                  Facsimile:      (317) 269-2514
                                                  E-mail:         mschultz@pai-rlaw.com
                                                                  jdeweese@parrlaw.com

                                                  Attorneys for Plaintiff Michael Baker


                                    DEMAND FOR JURY TRIAL

           Plaintiff Michael Baker, by his undersigned counsel, hereby requests a trial by jury

 pursuant to Rule 38 of the Indiana Rules of Trial Procedure.



                                                          /s/ Katherine M. Moore
                                                          Katherine M. Moore

 1590120




                                                     ~
                                                                     IV
              USDC IN/ND case 2:21-cv-00044-TLS-APR document 1-1 filed 01/28/21 page 16 of 16
                                                                                                          ~v~a r• ,~v    r~;~~       °~y          ~

                                                                                                          ~     ~,~~ ; T~.~                           ~ ~ ~S~'QGE

                             uII~IIIIIIIO~IIIINIIIII~lllhl~lllll~
                                                                                                                        ~
                                                                                                                                                          ,~ ~   , ~ ,y       q~
                                                                                                                                        02 1P
                                                                                                          ~s- ~ z,ti',+`-,~~i,•~. e ~sp 00021 07303
                                                                                                                                                                          4
                                                                                                                                                    ~ IL~ , ~':llld o ",~/ v
                                                                                                                                                      JAN 05 2021
                                                                                                                                    PJIAILED FROPAZiP CODE 46204




                                                         P     ARRRICHEY
                                                         FRANDSEN      PATTERSON      KRUSE
                                                         251 NORTH ILLINOIS STREET, SUITE 1800
                                                             INDIANAPOLIS, IN 46204-1927

                                                 TO:           SunCoke Energy, Inc.
                                                               c/o Cl- Corporation System, i;egistered ^,gent
                                                               135 N. Pennsylvania Street, Suite 1610
                                                               Indianapolis, IN 46204




~d1D • J.   4,94,        5d1 -; • ls                                 d10 • CS           ~~d1~ •   Lg              d1C • ls
                 y      c~                         ~ • lSd~y                 ~~J%                   biy          ~~       6'iy
